Whereas Godfrey Malbone of Newport in the Colony of Rhode Island hath Presented A Petition, bearing date the 15th June 1744 requiring the Appraisment of A Vessel named the Charming Betty which is own’d by himself and some Persons in the West Indies in order that he might give security for the Value of the One half of sa Vessel so owned Accordingly I have appointed Persons qualified to make such Appraisment on oath which is Comply’d with and the sd Vessel is appraised at two thousand Pounds Curr‘ money of Rhode Island, I therefore order that the sa Godfrey Malbone give bond immediately in the Registers Office for one thousand Pounds Curr* money of Rhode Island to be paid to such Owners in the West Indies in case the sa Vessel be lost or taken, which if the sa Malbone refuses, I order the sa petition to be dismist
Leonard Lockman
October 31st 1744